Citation Nr: 9919035	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of squamous 
cell carcinoma of the larynx, status post total laryngectomy 
with right radical neck dissection.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, from February 1947 to June 1950, and from 
September 1959 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
squamous cell carcinoma of the larynx and neck and right 
shoulder pain and dysfunction, status post total laryngectomy 
with right radical neck dissection. 

An October 1995 statement by the veteran could be construed 
as a claim of service connection for residuals of a cervical 
spine injury.  This matter has not been developed for 
appellate review and is referred to the RO for any action 
deemed appropriate.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that residuals of squamous cell carcinoma of 
the larynx, status post total laryngectomy with right radical 
neck dissection was related to active service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of squamous cell 
carcinoma of the larynx, status post total laryngectomy with 
right radical neck dissection.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a malignant tumor becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of a tumor during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991) ; 38 C.F.R. §§ 3.307, 3.309 (1998).

Although the veteran has not alleged that he was exposed to 
certain herbicide agents in Vietnam, the Board has considered 
the presumptions associated with exposure to certain 
herbicide agents.  According to the veteran's DD-214, he was 
in service during the Vietnam era but there is no evidence of 
record that he actually served in the Republic of Vietnam.  
Accordingly, the presumptions set out in 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e)(1998) are not applicable in this 
case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Analysis

The veteran contends, in essence, that his exposure to jet 
fuel, cleaning solvents, ketone, and acetone caused cancer of 
his larynx.

The claims file includes competent medical evidence showing 
that the veteran has a current disability, which satisfies 
the first prong of Caluza.  See 7 Vet. App. at 506.  The 
April 1997 VA examination report shows a diagnosis of 
iatrogenic absence of the larynx secondary to total 
laryngectomy, status post squamous cell carcinoma of the 
larynx.  Although there is no evidence of a recurrent tumor, 
the veteran has residual disabilities.

There is no competent medical evidence demonstrating that the 
veteran's cancer of the larynx was incurred in service or 
that a malignant tumor developed within one year of active 
service.  Service medical records are silent as to diagnoses, 
treatment, or complaints pertinent to the larynx and/or 
exposure to jet fuel or other agents.  The veteran was first 
diagnosed with larynx cancer in 1974, five years after 
discharge from service.  Post-service medical records until 
1974 also do not show diagnoses and/or treatment for cancer 
of the larynx.

There is no competent evidence of record establishing a nexus 
between cancer of the larynx and service.  In a December 1991 
private medical statement, R.J.D., M.D. indicated that the 
veteran visited him for a neurology consultation.  It was 
noted that the veteran underwent his first operation for 
throat cancer 19 years earlier, secondary to exposure to 
toxic fumes working around aircraft.  With regard to the 
consultation, the physician noted that the veteran had a 
cervical spondylosis, however, he was concerned that the 
large mass over the spinous process may represent a lipoma.  
No etiology opinion regarding squamous cell carcinoma of the 
larynx was provided.  The Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Since the 
information recorded by R.J.D., M.D. was obviously a 
recitation of clinical history by the veteran, it does not 
possess probative value.  

The Board notes that the examiner of the April 1997 
examination reported that there is no established correlation 
between exposure to aviation fuel and squamous cell carcinoma 
of the upper airway.  It was further noted that there is a 
well-established relationship between tobacco use and 
squamous cell carcinoma of the larynx.  The examiner also 
reported that the veteran had an unquestionable risk of 
carcinoma of the upper airways due to his 25 years of smoking 
and that there is no known statistical relationship between 
the veteran's exposure to jet fuel and squamous cell 
carcinoma of the larynx.  The Board notes that there is no 
competent medical evidence of record to the contrary.  In 
fact, at his March 1997 hearing, the veteran, himself, 
indicated that his physicians blamed his cancer partly on the 
veteran's smoking and when the veteran asked his physician if 
there was a possible relationship between fuel exposure and 
his cancer, the veteran reported that the physician stated 
"no it can't be that."  

The Board recognizes the veteran's contention that cancer of 
his larynx is related to exposure to aircraft fuel in 
service, and as a lay person, he can provide evidence of his 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu, 2 Vet. App. 492.  However, without medical 
knowledge, he is not competent to relate cancer of his larynx 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  
The facts and circumstances of this case are such that no 
further action is warranted.

In sum, as the Board finds that there is no competent 
evidence relating the veteran's cancer of the larynx and/or 
the residuals of the cancer to active service, the veteran's 
claim is implausible and not well-grounded.  38 U.S.C.A. 
§ 5107(a).


ORDER

Entitlement to service connection for residuals of squamous 
cell carcinoma of the larynx, status post total laryngectomy 
with right radical neck dissection is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

